DETAILED ACTION
This Office Action is in response to Amendment filed December 28, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8, 10-13, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
(1) Regarding claim 1, Applicants claim that the initial trenches having angled bottom corners recited on line 5 are converted to the rounded bottom corners recited on 
(I) Applicants did not originally disclose that the sidewalls and bottom surface of the initial trenches are altered by the claimed annealing treatment, and therefore, the only feature that is altered by the claimed annealing treatment is the angled bottom corners of the initial trenches.
(II) However, as one can tell from Figs. 5 and 6 of current Application, the rounded bottom corners shown in Fig. 6 of current Application have a longer profile than the angled bottom corners shown in Fig. 5 of current Application, because the straight line connecting the sidewall and the bottom surface of the initial trenches is shorter than the curved line connecting the sidewall and the bottom surface of the trenches.  This suggests that the surface areas of the bottom corners would increase from the angled bottom corners of the initial trenches in Fig. 5 of current Application to the rounded bottom corners of the trenches in Fig. 6 of current Application.
(III) In other words, Applicants’ inventive concept is that the surface areas of the bottom corners would increase from the initial trenches to the trenches by the claimed annealing treatment, which would be in violation of Laws of Thermodynamics, because (a) rather than the annealing treatment lowering the surface energy of the corners of the initial trenches, the annealing treatment increases the surface energy of the corners of the initial trenches, which is the opposite process of any actual annealing treatment, and (b) in other words, rather than the annealing treatment resulting in a lower energy equilibrium, Applicants claim that the annealing treatment leads to a higher energy state of the bottom corners of the initial trenches.
arguendo Applicants’ arguments in the REMARKS filed December 28, 2020 are correct in that the original drawings of current application are not to the scale, the amended claim 1 still fails to comply with the enablement requirement for the following reasons.  Gonzalez (US 7,041,556) show that the vertical sidewalls 20/22 of the initial trench 12 in Fig. 1 is altered into a trench having multiple sidewalls 42, 44, 50 and 52 in Fig. 3 when annealed at 1000oC (col. 5, lines 24-32), and into a trench having multiple sidewalls 58-62 and 66-70 in Fig. 4 when annealed at 1100oC (col. 5, lines 33-41), while the bottom surface 24 of the initial trench 12 shrinks with the annealing as shown by the bottom surface 46 + 48  in Fig. 3 and the bottom surface 64 in Fig. 4.  However, as disclosed in paragraph [0039] of current application and as recited in claim 4, Applicants’ annealing temperature is from approximately 800oC to approximately 1000oC, which is a lower annealing temperature than the annealing temperature for obtaining the structure shown in Fig. 3 of Gonzalez.  Therefore, Applicants did not enable one of ordinary skill in the art to alter the angled bottom corners of the initial trenches 240 in Fig. 5 of current application to the rounded bottom corners of the trenches 241 in Fig. 6 of current application, because even if the initial trenches 240 have angled bottom corners, the bottom corners of the trenches 241 annealed at a temperature from approximately 800oC to approximately 1000oC should also have angled corners similar to that shown in Fig. 3 of Gonzalez rather than Applicants’ claimed rounded bottom corners.
Claims 3-6, 8, 10-13, 21 and 22 depend on claim 1, and therefore, claims 3-6, 8, 10-13, 21 and 22 also fail to comply with the enablement requirement.


(1) Regarding claim 1, Applicants did not originally disclose how the initial trenches 240 shown in Fig. 5 of current application look when viewed into and out of page directions, and therefore, Applicants did not originally disclose whether or not the sidewalls of the initial trenches 240 into and out of page directions have the angled bottom corners just as the initial trenches 240 have angled bottom corners in the lateral direction as shown in Fig. 5 of current application.  Therefore, Applicants did not originally disclose that “each initial trench has an angled bottom corners between a bottom surface and each sidewall of the each initial trench (emphasis added)” as recited on lines 3-5, because the limitation “each sidewall of the each initial trench” suggests each sidewall of each initial trench 240 in the lateral direction and also in the into and out of page directions, i.e. each of the four sidewalls of the initial trenches 240 where two of the four sidewalls of the initial trenches 240 are not shown in current application.
(2) Further regarding claim 1, Applicants did not originally disclose how the trenches 241 shown in Fig. 6 of current application look when viewed into and out of page directions, and therefore, Applicants did not originally disclose whether or not the sidewalls into and out of page directions of the trenches 241 have the rounded bottom corners just as the trenches 241 have rounded bottom corners in the lateral direction as each sidewall of the each trench (emphasis added)” as recited on lines 7-8, because the limitation “each sidewall of the each trench” suggests each sidewall of each trench 241 in the lateral direction and also in the into and out of page directions, i.e. each of the four sidewalls of the trenches 241 where two of the four sidewalls of the trenches 241 are not shown in current application.
Claims 3-6, 8, 10-13, 21 and 22 depend on claim 1, and therefore, claims 3-6, 8, 10-13, 21 and 22 also fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, 8, 10-13, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 1, it is not clear what the “angled bottom corner” recited on line 4 and the “rounded bottom corner” recited on line 8 refer to, and how they are defined and distinguished from each other, because (a) while the schematic illustration in Figs. 5 and 6 of current Application respectively shows the “angled bottom corners” and the “rounded bottom corners”, in reality, the bottom corners of any trenches may not be clearly angled or rounded, (b) for 

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the rejections being used in the current rejection, especially because the amended claim 1 fails to comply with the enablement and written description requirement, and is also indefinite as discussed above.
Applicants argue that “Applicant further submits that the disclosure gives no indication that the drawings were drawn to scale, and FIG. 5 and FIG. 6 do not define the precise proportion of the sidewall or the bottom surface of the trench/initial trenches”, and that “As such, there is no such suggestion that the surface of the trench is increased from the surface of the initial trench due to the annealing process.”  These surfaces at the corners between the bottom and the sidewalls of the trenches 241, provide gradual transitions from the sidewall surfaces to the bottom surfaces of the trenches 241, and also provide less surface roughness at the corners between the bottom and the sidewalls of the trenches 241 (emphasis added)”, (b) in other words, Applicants did not originally disclose any change in the bottom surface of the initial trenches 240 in Fig. 5 of current application, and Applicants originally disclosed only the change that occur to the corner surfaces of the initial trenches 240 in Fig. 5 of current application, and (c) therefore, Applicants’ arguments cited above do not reflect the teachings of the original disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fronheiser et al. (US 10,643,893)

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        March 1, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815